Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/21 was acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant's claim for domestic priority benefit of Provisional Application no 62/901712, filed 9/17/19, is acknowledged.


Claim Objections
Claims 1-10 are objected to because of the following informalities:  Applicant is recommended to amend the phrase "The method" to "The computer-implemented method".  
Claim 4 is objected to because of the following informalities:  Applicant is recommended to amend the phrase "the at leaset" to "the at least". Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alivandi (2012/0130846).
	Re Claim 1,
	Alivandi discloses a computer-implemented method for customization and reproduction of an avatar (¶0002), comprising: 
	selecting at least one original asset comprising at least an avatar comprising a virtual representation of a user-controlled character; customizing an appearance of the avatar (Fig 1A, ¶¶0034, 0036-0037; the player is presented with an interface to create and customize a character); and 
	producing the avatar on a physical item through either a 2D process or a 3D process (Fig 4A, ¶¶0033, 0057-0058, 0086-0092; the customized merchandise is produced based upon the attributes of a user’s virtual character within a virtual 
	Re Claims 11, 20,
	Claims describe a system a non-transient CRM performed the method recited in claim 1. See claim 1 for rejection on limitations.
	Re Claims 2, 12,
	Alivandi discloses modelling, during a pre-production phase, the at least one original asset in 3D, the at least one original asset comprising at least one of a base avatar, clothing, or skins (¶¶0039, 0079-0080).
	Re Claims 3, 13,
	Alivandi discloses rendering the at least one original asset to low quality 3D models or 2D slices of 3D models (¶¶0083, 0087).
	Re Claims 4, 14,
	Alivandi discloses associating metadata with the at least one original asset, the metadata comprising at least one of a base file, a type of gear, or rules of unlocking the at least one original asset (¶¶0072, 0078, 0080).
	Re Claims 6, 16,
	Alivandi discloses collecting copies of gear for personalizing the avatar (¶0039).
	Re Claims 7, 17,
	Alivandi discloses changing, during a customization phase, features of the avatar (Fig 1C, ¶0038).
	Re Claims 8, 18,

	Re Claim 9,
	Alivandi discloses rendering the avatar to a 2D image; and wherein the 2D process comprises printing the 2D image to the physical item comprising at least one of a mug, a poster, or clothing (¶¶0048, 0069, 0087-0088).
	Re Claim 10,
	Alivandi discloses rendering the avatar as a 3D printed object on a base (¶¶0033, 0093-0098).
	Re Claim 19,
	Claim is substantially similar to claims 9 and 10. See claims 9 and 10 for rejection on limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alivandi (2012/0130846) in view of Borge (2014/0113720).
	Re Claims 5, 15,
	Alivandi discloses all limitations as set forth above but is silent on unlocking avatars through at least one of gameplay, purchase, or a levelling mechanism. However, Borge teaches unlocking avatars through at least one of gameplay, purchase, or a levelling mechanism (¶¶0016, 0027). Borge further teaches such a configuration enhances player excitement by enabling the player to engage in various games and activities (¶¶0003, 0010). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Borge into the game system of Alivandi in order to enhance player excitement by enabling the player to engage in various games and activities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON T YEN/Primary Examiner, Art Unit 3715